Citation Nr: 1103167	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2010, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.  
Additional evidence in support of the claim was received with a 
waiver of agency of original jurisdiction consideration in 
December 2010.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Diabetes mellitus, type II, is presumed to have been incurred 
in service as a result of herbicide exposure during service in 
the Republic of Vietnam.



CONCLUSION OF LAW

The criteria for presumptive service connection for diabetes 
mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in a January 2004 letter from 
the RO.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in September 2010.  The notice requirements pertinent to 
the issue on appeal have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.  The available record includes service treatment 
records, VA treatment and examination reports, non-VA treatment 
records and medical opinions, and the Veteran's statements and 
testimony in support of his claim.  The available medical 
evidence is sufficient for an adequate determination of this 
matter.  There has been substantial compliance with all pertinent 
VA law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that § 
3.307(a)(6)(iii) was reasonably interpreted by VA as requiring 
that a servicemember had actually set foot within the land 
borders of Vietnam in order to be entitled to statutory 
presumptions of herbicide exposure and service connection.  Haas 
v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 
L.Ed 2d 315 (2009).  

VA's General Counsel has held that service on a deep-water naval 
vessel off the shores of Vietnam may not be considered service in 
the Republic of Vietnam and that a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  VAOPGCPREC 27-97 (July 23, 1997).  Service 
in deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam (blue water 
versus brown water)) is not included as "service in the Republic 
of Vietnam" for purposes of presumptive service connection for 
Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001) 
(comments announcement of the final rule adding diabetes to the 
list of Agent Orange presumptive diseases).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

In this case, service records show the Veteran served aboard the 
USS Safeguard (ARS-25) from September 1971 to June 1973 and that 
during this period of time the ship operated in the waters 
offshore of the Republic of Vietnam in the areas near DaNang, Cam 
Ranh Bay, and Haiphong Harbor.  Records show the ship was moored 
or anchored in Vung DaNang approximately 18 different times in 
November 1972.  Service treatment records also show the Veteran 
received treatment aboard the USS Inchon (LPH-12) in December 
1972.  

VA treatment records indicate the Veteran was provided a 
diagnosis of diabetes mellitus in 2003.  An April 2004 non-VA 
medical examination report provided a diagnosis of diabetes 
mellitus, type II, and noted service in Vietnam and Agent Orange 
exposure as the causative factor in the development of the 
disease. 

In statements and testimony in support of his claim the Veteran 
reported that he served offshore of the Republic of Vietnam, but 
that his duties as an engineman and in fuel and water supply 
required visitation on land.  In a January 2005 statement the 
Veteran's former supervising officer aboard the USS Safeguard 
reported that the Veteran had performed assigned duties in port 
at DaNang.

Based upon the evidence of record, the Board finds that the 
Veteran's diabetes mellitus, type II, is presumed to have been 
incurred in service as a result of herbicide exposure during 
service in the Republic of Vietnam.  The evidence of record 
establishes that the Veteran served in the waters offshore of the 
Republic of Vietnam with actual visitation on land during the 
course of his duties and it is presumed that he was exposed to 
herbicide agents during that service.  The medical evidence 
demonstrates that the Veteran has type II diabetes mellitus and 
there is no indication that he was not exposed to herbicide 
agents nor that his diabetes mellitus was otherwise incurred.  
Therefore, entitlement to presumptive service connection for 
diabetes mellitus, type II, is warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, 
is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


